Citation Nr: 0711200	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-06 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether an overpayment of educational assistance benefits 
in the calculated amount of $779.44 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the calculated amount of 
$779.44.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 








INTRODUCTION

The veteran had active service from November 1992 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO). The veteran failed to 
appear at his scheduled hearing before a Veterans Law Judge 
dated in February 2007. 

During the pendency of the appeal, the claims file was 
transferred to the RO in St. Petersburg, Florida.  

FINDINGS OF FACT

1.  The veteran was awarded benefits for education assistance 
at half-time rate of $492.50 for 6 semester hours, for 
enrollment for the period of January 5, 2004 to April 30, 
2004.  

2.  The veteran's educational institution reported a 
reduction from 6 to 3 semester hours, effective January 5, 
2004.  

3.  The charged indebtedness in the amount of $779.44, was 
validly created.

4.  The veteran is liable for the overpayment debt.

5.  The veteran did not reimburse the VA for any of the 
$779.44 that he knew he was not entitled to, thus resulting 
in the overpayment in question.

6.   The overpayment was not the result of fraud, 
misrepresentation or bad faith on part of the veteran.

7.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

8.  The record does not reflect that repayment of the debt 
would deprive the veteran of the basic necessities of life, 
or otherwise defeat the purpose of the VA education program.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $779.44 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144, 21.7153 (2006).

2.  The overpayment of VA education benefits in the amount of 
$779.44 was not the result of fraud, misrepresentation or bad 
faith on part of the veteran; and it would not be against the 
principles of equity and good conscience to recover the 
amount of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51). Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  In April 2004, the RO informed the veteran 
that Chapter 30 Education Benefits in the amount of 3 
semester hours were removed for the period of January to 
April 2004, creating an overpayment of $779.44.  In January 
2005, the Committee on Waivers and Compromises informed the 
veteran that a waiver of the debt was denied.  The veteran 
was provided his Notice of Rights.  Thereafter, the veteran 
filed a notice of disagreement (NOD) arguing that he did not 
owe any debt and should be entitled to a waiver of such debt. 

The RO provided the veteran a statement of the case (SOC).  
This informed him of the criteria to be applied in 
determining whether the debt was validly created.  The Board 
finds, therefore, that as a practical matter VA has informed 
the veteran of the evidence needed to substantiate his claim.

Analysis

Validity of Debt

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120 (2006).  
A program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution.  38 C.F.R. § 
21.7020(b)(23).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2006). 
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  

In this case, the veteran sought and received education 
benefits for 6 semester hours at Florida Community College at 
Jacksonville from January 5, 2004 to April 30, 2004 in the 
amount of half-time rate of $492.50.  The veteran subsequent 
reduced the number of semester hours from 6 to 3.  VA 
received a notice of change in student status from the 
college showing a reduction from 6 to 3 hours effective 
January 5, 2004.  The reduction of hours resulted in an 
overpayment of $779.44.  The above information is not in 
dispute. 

The veteran asserted in his notice of disagreement that he 
informed VA prior to the beginning of the semester that he 
was reducing his hours from 6 to 3.  The RO appears to have 
no record of this communication.  Regardless, the veteran 
received an overpayment totaling $779.44 for a course that he 
did not attend.  38 C.F.R. § 20.7042(b)(2).  An overpayment 
of $779.44, was properly created as a result of the payment 
for the courses.  The veteran is liable for the overpayment 
debt.  38 C.F.R. § 21.7144.

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $37,055.60, 
paid pursuant to Chapter 30, Title 38, United States Code, 
was properly created, and the debt resulting therefrom is 
valid.

Waiver of Debt

The Board must determine whether the recovery of the 
overpayment would be against the principles of equity and 
good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a).  The controlling legal criteria provide 
that the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In making such a determination, consideration will be given 
to elements which include the degree of fault of the debtor; 
a balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; and 
whether repayment of the debt would defeat the purpose for 
which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965.

In written statements, the veteran indicated that he accepted 
the educational funds in good faith and had no intent to 
steal.  He disputes any wrongdoing in this case and exercised 
due care.  Further, he stated that his Financial Status 
Report did not account for the fact that he divorced in 2003, 
losing all of his possessions.  He further stated that he was 
paying above his means to provide for his two children.  
Additionally, he argued that his lawyer fees should also be 
considered in determining his financial status.  

At the outset, the Board notes that recovery of overpayment 
of any benefits made under laws administered by VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.963(a).  "Bad faith" is defined in 
VA regulations as "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In the present case, the Committee found no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
veteran.  Moreover, while it is conceivable that the 
appellant's failure to inform VA of his change in credit 
hours was motivated by an intent to seek an unfair advantage, 
the Board fails to find bad faith here.  Again, as noted in 
Richards, the neglect to fulfill some duty or contractual 
obligation is not an appropriate basis for a bad faith 
determination.  Here, the appellant was contractually 
obligated to inform VA of changes in his income.  Thus, based 
on Richards, his failure to do so is insufficient to 
establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience.  

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  In 
this regard, assuming that the veteran did contact and inform 
VA in December 2003 that he was reducing his semester hours 
from 6 to 3, VA shares in the creation of the debt.   
However, the veteran's action also contributed to the 
creation of the debt by failing to reimburse VA for the 
benefits wrongly awarded him despite knowing the correct 
amount he was entitled to.  The failure to return the amount 
of the overpayment lies solely with the veteran, which is the 
greater degree of fault in balancing the actions between the 
veteran and VA.

As to the element of undue financial hardship, the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor or 
his family of the basic necessities.  While the Financial 
Status Report dated in 2004 shows that the veteran has more 
expenditures than income, the excess expenses appear to 
consist of consumer debt, and not basic necessities.  Given 
the veteran's age and income potential, collection of the 
debt would not deprive the veteran of the basic necessities.  
The Board emphasizes that after taking care of basic 
necessities such as shelter and food, the veteran is expected 
to accord a debt to VA the same regard given to any other 
debt.  Repayment of the Government debt in monthly 
installments would not deprive the veteran or his family the 
basic necessities of life.

With regard to the other elements pertaining to the 
principles of equity and good conscience as set forth by 38 
C.F.R. § 1.965(a), because the veteran was in receipt of VA 
education benefits to which he was not entitled, he was 
clearly unjustly enriched by the amount of the overpayment.  
Moreover, there is nothing in the record to suggest that 
recovery of the overpayment would not defeat the purpose of 
the VA education program, and there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligations resulting from reliance on VA benefits.  In 
short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against a waiver of recovery of the overpayment 
of VA education benefits at issue in this appeal, and that 
the evidence of record is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

An overpayment of educational assistance benefits in the 
calculated amount of $779.44 was properly created.

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $779.44 is 
denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


